As filed with the Securities and Exchange Commission on January 31, 2014 REGISTRATION NO. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NETWORK-1 TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 11-3027591 (State or other jurisdiction of incorporation) (I.R.S. employer identification number) 445 Park Avenue, Suite 1020 New York, New York10022 (212) 829-5770 (Address, including zip code, and telephone number, including area code, of Registrant's principal executive offices) NETWORK-1 TECHNOLOGIES, INC. 1 INDIVIDUAL OPTION AGREEMENT (Full title of the plan) Corey M. Horowitz Chairman and Chief Executive Officer Network-1 Technologies, Inc. 445 Park Avenue, Suite 1020 New York, New York10022 (212) 829-5770 (Address, including zip code, and telephone number, including area code, of agent for service) Copy to: Sam Schwartz, Esq. Eiseman Levine Lehrhaupt & Kakoyiannis, PC 805 Third Avenue, 10th Floor, New York, New York 10022 (212) 752-1000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “Large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero
